Exhibit 10.3

 

 

 

CREDIT AGREEMENT

dated as of

March 22, 2007

among

CAPITAL TRUST, INC.

The Lenders Party Hereto

and

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

--------------------------------------------------------------------------------

 

WESTLB AG, NEW YORK BRANCH,

as Sole Bookrunner, Sole Lead Arranger and Sole Syndication Agent

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Defined Terms

 

1

SECTION 1.02. Classification of Loans and Borrowings

 

13

SECTION 1.03. Terms Generally

 

13

SECTION 1.04. Accounting Terms; GAAP

 

13

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01. Commitments

 

14

SECTION 2.02. Loans and Borrowings

 

14

SECTION 2.03. Requests for Borrowings

 

14

SECTION 2.04. Funding of Borrowings

 

15

SECTION 2.05. Interest Elections

 

16

SECTION 2.06. Termination, Reduction and Increase of Commitments

 

17

SECTION 2.07. Repayment of Loans; Evidence of Indebtedness

 

19

SECTION 2.08. Prepayment of Loans

 

20

SECTION 2.09. Fees

 

20

SECTION 2.10. Interest

 

21

SECTION 2.11. Alternate Rate of Interest

 

21

SECTION 2.12. Increased Costs

 

22

SECTION 2.13. Break Funding Payments

 

23

SECTION 2.14. Taxes

 

23

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

25

SECTION 2.16. Mitigation Obligations; Replacement of Lenders

 

26

SECTION 2.17. Extension of Maturity Date

 

27

SECTION 2.18. Term-Out Option

 

28

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01. Organization; Powers

 

28

SECTION 3.02. Authorization; Enforceability

 

28

SECTION 3.03. Governmental Approvals; No Conflicts

 

29

SECTION 3.04. Financial Condition; No Material Adverse Change

 

29

SECTION 3.05. Properties

 

29

SECTION 3.06. Litigation and Environmental Matters

 

29

 

i


--------------------------------------------------------------------------------


 

SECTION 3.07. Compliance with Laws and Agreements

 

30

SECTION 3.08. Investment Company Status

 

30

SECTION 3.09. Taxes

 

30

SECTION 3.10. ERISA

 

30

SECTION 3.11. Disclosure

 

31

SECTION 3.12. Solvency

 

31

SECTION 3.13. Subsidiaries

 

31

SECTION 3.14. REIT Qualification

 

31

SECTION 3.15. Use of Proceeds; Margin Regulations

 

31

SECTION 3.16. Insurance

 

32

SECTION 3.17. Labor Matters

 

32

SECTION 3.18. Brokers’ Fees

 

32

SECTION 3.19. Ranking

 

32

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01. Effective Date

 

32

SECTION 4.02. Each Credit Event

 

33

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information

 

34

SECTION 5.02. Notices of Material Events

 

35

SECTION 5.03. Existence; Conduct of Business

 

35

SECTION 5.04. Payment of Obligations

 

35

SECTION 5.05. Maintenance of Properties; Insurance

 

36

SECTION 5.06. Books and Records; Inspection Rights

 

36

SECTION 5.07. Compliance with Laws

 

36

SECTION 5.08. Use of Proceeds

 

36

SECTION 5.09. REIT Status

 

36

SECTION 5.10. NYSE Status

 

36

SECTION 5.11. Ranking

 

36

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01. Indebtedness

 

37

SECTION 6.02. Liens

 

37

SECTION 6.03. Mergers, Consolidations, Sales of Assets, etc.

 

37

SECTION 6.04. Restricted Payments

 

38

SECTION 6.05. Transactions with Affiliates

 

38

SECTION 6.06. Restrictive Agreements

 

38

 

ii


--------------------------------------------------------------------------------


 

SECTION 6.07. Organizational Documents

 

39

SECTION 6.08. Financial Covenants

 

39

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01. Notices

 

44

SECTION 9.02. Waivers; Amendments

 

44

SECTION 9.03. Expenses; Indemnity; Damage Waiver

 

45

SECTION 9.04. Successors and Assigns

 

46

SECTION 9.05. Survival

 

49

SECTION 9.06. Counterparts; Integration; Effectiveness

 

49

SECTION 9.07. Severability

 

50

SECTION 9.08. Right of Setoff

 

50

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

 

50

SECTION 9.10. WAIVER OF JURY TRIAL

 

51

SECTION 9.11. Headings

 

51

SECTION 9.12. Confidentiality

 

51

SECTION 9.13. Interest Rate Limitation

 

52

SECTION 9.14. USA PATRIOT Act

 

52

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01 — Commitments

 

 

Schedule 3.06 — Disclosed Matters

 

 

Schedule 3.13 — Subsidiaries

 

 

Schedule 6.02 — Liens

 

 

Schedule 6.06 — Restrictive Agreements

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A — Form of Assignment and Assumption

 

 

Exhibit B — Borrowing Request

 

 

 

iii


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of March 22, 2007 (this “Agreement”), among CAPITAL
TRUST, INC., a Maryland corporation (the “Borrower”), the banks and financial
institutions listed on the signature pages hereto as a Lender (as hereinafter
defined), and WESTLB AG, NEW YORK BRANCH, as Administrative Agent (as
hereinafter defined) for the Lenders.

The parties hereto agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Earnings” has the meaning assigned to such term in Section 6.04.

“Administrative Agent” means WestLB AG, New York Branch, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Margin” means:

(a) with respect to any ABR Loan, (i) for any day prior to the Term-Out Option
becoming effective, 0.75% and (ii) for any day from and after the Term-Out
Option becoming effective, 1.00%; and

(b) with respect to any Eurodollar Loan, (i) for any day prior to the Term-Out
Option becoming effective, 1.50% and (ii) for any day from and after the
Term-Out Option becoming effective, 1.75%.


--------------------------------------------------------------------------------


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 “Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.06(d).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Stated Maturity Date and the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Loan in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the

2


--------------------------------------------------------------------------------


Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Commitments is
$50,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.06(d).

“Commitment Increase Date” has the meaning assigned to such term in Section
2.06(d).

“Consenting Lenders” has the meaning assigned to such term in Section 2.17(b).

“Consolidated Tangible Net Worth” means, as of any date of determination, the
tangible net worth of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

3


--------------------------------------------------------------------------------


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period of determination, (a) the sum of, without
duplication, (i) Net Income for such period, (ii) depreciation, depletion and
amortization expense and other non-cash items deducted in the calculation of Net
Income for such period, (iii) Interest Expense deducted in the calculation of
Net Income for such period, (iv) dividends and distributions from the
unconsolidated Subsidiaries of the Borrower (excluding returns of equity) for
such period, and (v) income tax expense for such period less, without
duplication,  (b) (i) income from any unconsolidated Affiliates of the Borrower
and its unconsolidated Subsidiaries for such period, (ii) gains and losses from
discontinued operations and extraordinary gains and losses for such period, and
(iii) other unusual nonrecurring items.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” has the meaning assigned to such term in Section
9.04(b)(ii).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

4


--------------------------------------------------------------------------------


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.16(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.14(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a).

“Extension Effective Date” has the meaning assigned to such term in Section
2.17(b).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

5


--------------------------------------------------------------------------------


by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Officer” means the chief executive officer, chief operating officer,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Fixed Charges” means, for any period of determination, the sum of (i) the
Interest Expense for such period and (ii) the aggregate amount of the dividends
paid by the Borrower during such period with respect to the preferred stock of
the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by the Borrower in good faith.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon

6


--------------------------------------------------------------------------------


gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.06(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Loan in accordance with Section 2.05.

“Interest Expense” means, for any period of determination, interest expense for
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each month for interest due through the last day of the
preceding month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part, or if
such day is not a Business Day, the next succeeding Business Day.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (i) the Interest Period
may be seven (7) or fourteen (14) days, or, with the consent of the
Administrative Agent and the Required Lenders, otherwise be shorter than one
month, in

7


--------------------------------------------------------------------------------


order to consolidate Eurodollar Borrowings, (ii) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (iii) any Interest Period pertaining
to a Eurodollar Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Loan, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Borrower and the Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Mandate Letter” means that certain mandate letter dated December 7, 2006
between the Borrower and the Administrative Agent.

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its material obligations under this Agreement or (c) the material rights of or
benefits available to the Lenders under this Agreement.

8


--------------------------------------------------------------------------------


“Material Recourse Indebtedness” has the meaning assigned to such term in
Article VII.

“Material Subsidiary” has the meaning assigned to such term in Article VII.

“Material Subsidiary Indebtedness” has the meaning assigned to such term in
Article VII.

“Maturity Date” means (a) the later of (i) the Stated Maturity Date and (ii) if
the Borrower exercises the Term-Out Option pursuant to Section 2.18, the
Term-Out Maturity Date, or (b) if earlier, the effective date of any other
termination, cancellation or acceleration of all Commitments under this
Agreement.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period of determination, the net income (loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Net Proceeds” means, as of any date of determination, the aggregate cash, cash
equivalents or other asset proceeds received by the Borrower in respect of any
issuance or sale of Equity Interests of the Borrower by the Borrower, after
deducting reasonable and customary transaction expenses (including legal fees
and underwriters’ commissions and discounts) incurred in connection therewith.

“Net Worth” means, as of any date of determination, the sum of the following
with respect to the Borrower and its Subsidiaries on a consolidated basis: (i)
book equity, (ii) reserves for loan losses (determined in accordance with GAAP)
and (iii) retained earnings (less those amounts attributable to unconsolidated
Subsidiaries of the Borrower).

“Non-Recourse Indebtedness” of any Person means (i) any Indebtedness of such
Person in respect of which the holder thereof has agreed that no action, suit,
proceeding, enforcement, judgment, order or execution on the instrument
constituting such Indebtedness, or on any collateral instrument shall be taken,
brought or sought against the Person for such Indebtedness contingently or
otherwise for the purpose of obtaining payment or other satisfaction of
principal of, interest on, or any other fee of such Indebtedness other than out
of the real property or assets securing such Indebtedness, except for liability
for fraud, material misrepresentation or misuse or misapplication of insurance
proceeds, condemnation awards, existence of hazardous wastes, and
(ii) Indebtedness of a subsidiary of such Person that is a special-purpose
(bankruptcy remote) entity where such Person has no recourse with respect to
such Indebtedness.

“NYSE” means the New York Stock Exchange, Inc.

9


--------------------------------------------------------------------------------


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (m) of Article VII; and

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were

10


--------------------------------------------------------------------------------


terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” means, on any day, the rate of interest per annum equal to the rate
on such date published in H.15(519) under the caption “Bank Prime Loan” or, if
not published by 3:00 P.M., New York City time, on such date, the rate on such
date published in H.15 Daily Update, or such other recognized electronic source
used for the purpose of displaying such rate, under the caption “Bank Prime
Loan”.  If such rate is not yet published in H.15(519), H.15 Daily Update or
another recognized electronic source by 3:00 P.M., New York City time, on such
date, then the Prime Rate shall be the rate of interest announced publicly from
time to time by the Administrative Agent or its successor, as its “prime rate”
for such date.

“Recourse Indebtedness” of any Person, means any Indebtedness of such Person
other than Non-Recourse Indebtedness.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve requirements or margin requirements, as the
case may be, applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Repurchase Transactions” means any transaction entered into pursuant to a
master repurchase agreement or any other form of master agreement published by
the Bond Market Association or the International Swaps and Derivatives
Association, Inc. or any similar type transaction approved by the Required
Lenders.

“Required Lenders” means, at any time, (i) Lenders having Revolving Credit
Exposures and unused Commitments representing more than 66-2/3% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time or (ii)
if the Commitments have been terminated, Lenders having outstanding Loans
representing more than 66-2/3% of the sum of the total outstanding Loans at such
time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

11


--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 “Stated Maturity Date” means the later of (a) March 21, 2008 and (b) if the
maturity is extended pursuant to Section 2.17, such extended maturity date as
determined pursuant to such Section.

“Subordinated Indebtedness” means Indebtedness of the Borrower and/or any of its
Subsidiaries that is fully subordinated to the Loans and all other obligations
of the Borrower to the Lenders hereunder and provides for no payment, prepayment
or redemption thereof on any date earlier than one year and one day later than
the later of the Stated Maturity  Date and the Term Loan Maturity Date and
provides that no payment will be made thereunder upon the occurrence and during
the continuanace of an Event of Default hereunder.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means the term loan made pursuant to Section 2.18.

“Term Loan Maturity Date” means the date that is one year after the then Stated
Maturity Date.

“Term-Out Option” has the meaning assigned to such term in Section 2.18.

“Total Indebtedness” means, as of any date of determination, the sum of all
interest-bearing Indebtedness of the Borrower and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP, provided that the calculation
of Total Indebtedness will exclude (i) amounts of liabilities resulting from the
sale of participation interests classified as participations sold on the
liabilities side of the Borrower’s balance sheet, (ii) liabilities resulting
from consolidation of Indebtedness associated with securitizations where the
Borrower has no recourse obligation for the Indebtedness and which Indebtedness
was not issued by the Borrower or its Subsidiaries and (iii) liabilities
resulting from the consolidation of securitization vehicles managed by the
Borrower or any of its Subsidiaries where the Borrower has less than a 50%
Equity Interest in any such securitization vehicle (such exclusions in the
foregoing clauses (i) through (iii) referred to herein as “Excluded
Liabilities”).

12


--------------------------------------------------------------------------------


“Total Recourse Indebtedness” means, as of any date of determination, the sum of
all Recourse Indebtedness of the Borrower, provided that the calculation of
Total Recourse Indebtedness will exclude Excluded Liabilities.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.   CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS AND BORROWINGS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G.,
A “EURODOLLAR LOAN” OR A “EURODOLLAR BORROWING”).


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT

13


--------------------------------------------------------------------------------



AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL 
SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION  AMENDED IN ACCORDANCE
HEREWITH.


ARTICLE II

THE CREDITS


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWER FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL
NOT RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH
LENDER’S COMMITMENT OR (B) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES
EXCEEDING THE TOTAL COMMITMENTS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND
REBORROW REVOLVING LOANS.


SECTION 2.02.  LOANS AND BORROWINGS.


(A)           EACH REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


(B)           SUBJECT TO SECTION 2.11, EACH REVOLVING LOAN SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  AT THE TIME
THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $1,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; PROVIDED THAT AN ABR BORROWING OR AN EURODOLLAR BORROWING MAY BE IN AN
AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL
COMMITMENTS.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF FIVE (5)
EURODOLLAR BORROWINGS OUTSTANDING.


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE MATURITY DATE.


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST IN WRITING (A) IN THE CASE
OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
(3) BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE
OF AN ABR BORROWING, NOT LATER THAN

14


--------------------------------------------------------------------------------



11:00 A.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE OF THE
PROPOSED BORROWING.  EACH SUCH BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL
BE MADE BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN THE FORM ATTACHED HERETO AS EXHIBIT B (WITH BLANKS
APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH) SPECIFYING THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”; AND

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.04
AND WHICH SHALL BE ACCOUNT # 230-254-632 AT JPMORGAN CHASE BANK, N.A., ABA #
021-000-021, WITH REFERENCE TO “CAPITAL TRUST, INC.”, UNLESS TWO (2) OFFICERS OF
THE BORROWER PROVIDE WRITTEN NOTICE OF A DIFFERENT ACCOUNT.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an Eurodollar Borrowing with an Interest Period of one
month.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a 
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.  FUNDING OF BORROWINGS.


(A)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 12:00
P.M. NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER
MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK CITY AND DESIGNATED BY THE
BORROWER IN THE APPLICABLE BORROWING REQUEST.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND

15


--------------------------------------------------------------------------------



THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF
SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE INTEREST RATE
APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH
BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS PRO RATA SHARE OF SUCH BORROWING OR TO PREJUDICE ANY
RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


SECTION 2.05.  INTEREST ELECTIONS.


(A)           EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL
HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION IN WRITING BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON
THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH INTEREST ELECTION REQUEST SHALL
BE IRREVOCABLE AND SHALL BE MADE BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


(C)           EACH INTEREST ELECTION REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

16


--------------------------------------------------------------------------------


(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONTINUED AS
AN EURODOLLAR BORROWING WITH AN INTEREST PERIOD OF ONE MONTH.  NOTWITHSTANDING
ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS,
SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I)
NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR
BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED
TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.06.  TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS.


(A)           UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON
THE MATURITY DATE.


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND NO MORE
THAN $25,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.08, THE SUM OF THE REVOLVING CREDIT EXPOSURES WOULD
EXCEED THE TOTAL COMMITMENTS.


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

17


--------------------------------------------------------------------------------



(D)           THE BORROWER MAY, AT ANY TIME BUT ON NO MORE THAN TWO (2)
OCCASIONS PER YEAR BY NOTICE TO THE ADMINISTRATIVE AGENT, PROPOSE AN INCREASE IN
THE TOTAL COMMITMENTS HEREUNDER (EACH SUCH PROPOSED INCREASE BEING A “COMMITMENT
INCREASE”) EITHER (X) BY HAVING ONE OR MORE EXISTING LENDERS INCREASE ITS
COMMITMENT THEN IN EFFECT (EACH AN “INCREASING LENDER”) OR (Y) BY ADDING AS ONE
OR MORE LENDERS WITH A NEW COMMITMENT HEREUNDER A PERSON WHICH IS NOT THEN A
LENDER (EACH AN “ASSUMING LENDER”) IN THE CASE OF THE FOREGOING CLAUSE (Y) WITH
THE APPROVAL OF THE ADMINISTRATIVE AGENT (NOT TO BE UNREASONABLY WITHHELD, IN
EACH CASE WHICH NOTICE SHALL SPECIFY THE NAME OF EACH INCREASING LENDER AND/OR
ASSUMING LENDER, AS APPLICABLE, THE AMOUNT OF THE COMMITMENT INCREASE AND THE
PORTION THEREOF BEING ASSUMED BY EACH SUCH INCREASING LENDER OR ASSUMING LENDER,
AND THE DATE ON WHICH SUCH COMMITMENT INCREASE IS TO BE EFFECTIVE (THE
“COMMITMENT INCREASE DATE”) (WHICH SHALL BE A BUSINESS DAY AT LEAST THREE (3)
BUSINESS DAYS AFTER DELIVERY OF SUCH NOTICE AND THIRTY (30) DAYS PRIOR TO THE
MATURITY DATE); PROVIDED THAT:

(I)            THE MINIMUM AGGREGATE AMOUNT OF THE INCREASE OF THE COMMITMENT OF
ANY INCREASING LENDER, AND THE MINIMUM AMOUNT OF THE COMMITMENT OF ANY ASSUMING
LENDER, AS PART OF ANY COMMITMENT INCREASE SHALL BE IN AN AMOUNT THAT IS
INTEGRAL MULTIPLE OF $5,000,000;

(II)           IMMEDIATELY AFTER GIVING EFFECT TO ANY COMMITMENT INCREASE, THE
TOTAL COMMITMENTS HEREUNDER SHALL NOT EXCEED $100,000,000;

(III)          NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE RELEVANT
COMMITMENT INCREASE DATE OR SHALL RESULT FROM ANY COMMITMENT INCREASE;

(IV)          THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE RELEVANT COMMITMENT
INCREASE DATE AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY SUCH REPRESENTATION
OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF
SUCH SPECIFIC DATE); AND

(V)           THE BORROWER SHALL HAVE PAID THE FEE SPECIFIED IN SECTION 2.09(D)
TO THE ADMINISTRATIVE AGENT.

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to 9:00
a.m., New York City time, on such Commitment Increase Date, of (A) a certificate
of a duly authorized officer of the Borrower stating that the conditions with
respect to such Commitment Increase under this paragraph (d) have been satisfied
and (B) an amendment to this Agreement or other agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which,
effective as of such Commitment Increase Date, the Commitment of each such
Increasing Lender shall be increased or each such Assuming Lender, as
applicable, shall undertake a Commitment, duly executed by such Increasing
Lender or Assuming Lender, as the case may be, and the Borrower and acknowledged
by the Administrative Agent, and without the consent of any other Lender.  Upon
the Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the certificate

18


--------------------------------------------------------------------------------


referred to in clause (A) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Commitment Increase to the Borrower and the Lenders
(including, if applicable, each Assuming Lender).  On each Commitment Increase
Date the Borrower shall simultaneously (i) prepay in full the outstanding Loans
(if any) held by the Lenders immediately prior to giving effect to the relevant
Commitment Increase, (ii) if the Borrower shall have so requested in accordance
with this Agreement, borrow new Loans from all Lenders (including, if
applicable, any Assuming Lender) such that, after giving effect thereto, the
Loans are held ratably by the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment Increase) and (iii) pay to
the Lenders the amounts, if any, payable under Section 2.13.


SECTION 2.07.  REPAYMENT OF LOANS; EVIDENCE OF INDEBTEDNESS.


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH LOAN ON THE MATURITY DATE.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY
SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).

19


--------------------------------------------------------------------------------



SECTION 2.08.  PREPAYMENT OF LOANS.


(A)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN
ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


(B)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE  AGENT BY TELECOPY OF
ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY
BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT OF AN ABR
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY
BEFORE THE DATE OF PREPAYMENT; PROVIDED THAT ANY PREPAYMENT OF (X) A EURODOLLAR
BORROWING SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000 AND (Y) AN ABR
BORROWING SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $1,000,000 OR, IN EACH CASE,
IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL
AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A
NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.06, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.06.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY
TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.10; PROVIDED
THAT ANY PREPAYMENT OF A EURODOLLAR BORROWING SHALL BE ACCOMPANIED BY ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 2.10.


SECTION 2.09.  FEES.


(A)           THE BORROWER SHALL PAY WHEN DUE TO THE ADMINISTRATIVE AGENT SUCH
FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT IN THE MANDATE LETTER.


(B)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE APPLICABLE LENDER (ACCORDING TO ITS APPLICABLE PERCENTAGE), AN
UNUSED COMMITMENT FEE ON THE DAILY AVERAGE AMOUNT BY WHICH THE TOTAL COMMITMENTS
EXCEEDED THE SUM OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING LOANS AT THE RATE OF
(I) 0.15% PER ANNUM AT ANY TIME THE AVERAGE DAILY REVOLVING CREDIT EXPOSURE FOR
SUCH QUARTER IS GREATER THAN 50% OF THE TOTAL COMMITMENTS AND (II) 0.30% PER
ANNUM AT ANY TIME THE AVERAGE DAILY REVOLVING CREDIT EXPOSURE FOR SUCH QUARTER
IS EQUAL TO OR LESS THAN 50% OF THE TOTAL COMMITMENTS.  SUCH FEE SHALL BE DUE
AND PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY BUSINESS DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE EFFECTIVE DATE, AND ON THE MATURITY DATE.  SUCH FEE SHALL BE CALCULATED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A 360-DAY YEAR.


(C)           PROVIDED THAT THE BORROWER EXERCISES ITS OPTION TO EXTEND THE
COMMITMENT PURSUANT TO SECTION 2.17, THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT ON THE EXTENSION EFFECTIVE DATE AN EXTENSION FEE AS
SPECIFIED IN THE MANDATE LETTER.


(D)           PROVIDED THAT THE BORROWER EXERCISES ITS OPTION TO A COMMITMENT
INCREASE PURSUANT TO SECTION 2.06, THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT ON THE COMMITMENT INCREASE DATE A FEE AS SPECIFIED IN THE
MANDATE LETTER BASED, IN THE AGGREGATE, ON

20


--------------------------------------------------------------------------------



THE INCREASING LENDER’S PRO RATA SHARE OF THE COMMITMENT INCREASE AND/OR THE
ASSUMING LENDER’S PRO RATA SHARE OF THE COMMITMENT INCREASE, AS APPLICABLE.


(E)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE
APPLICABLE LENDER.  FEES PAID SHALL BE FULLY EARNED AND NON-REFUNDABLE WHEN PAID
UNDER ANY CIRCUMSTANCES.


SECTION 2.10.  INTEREST.


(A)           THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST AT THE
ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN.


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
IN THE CASE OF A EURODOLLAR REVOLVING LOAN, AT THE LIBO RATE FOR THE INTEREST
PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN.


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON
TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (D) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR REVOLVING LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD
THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE
OF SUCH CONVERSION.


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.11.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:

(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE LIBO RATE FOR SUCH INTEREST PERIOD; OR

21


--------------------------------------------------------------------------------


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR
ITS LOAN) INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 2.12.  INCREASED COSTS.


(A)           IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER; OR

(II)           IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.


(B)           IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER
RECEIPT THEREOF.

22


--------------------------------------------------------------------------------



(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO
DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


SECTION 2.13.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B)
THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION
2.08(B) AND IS REVOKED IN ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF ANY
EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.16, THEN,
IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST
AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH
LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH
LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER
IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS
AFTER RECEIPT THEREOF.


SECTION 2.14.  TAXES.


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF BORROWER SHALL BE REQUIRED TO
DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER (AS THE CASE MAY BE) RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.

23


--------------------------------------------------------------------------------



(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.14, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.14 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.

24


--------------------------------------------------------------------------------



SECTION 2.15.   PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS PAYABLE UNDER
SECTION 2.12, 2.13 OR 2.14, OR OTHERWISE) PRIOR TO 12:00 P.M. NOON, NEW YORK
CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF
OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 1211
AVENUE OF THE AMERICAS, NEW YORK, NEW YORK, EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 2.12, 2.13, 2.14 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS
RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT
PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A
DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT
OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH
PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS RESULTING IN SUCH LENDER RECEIVING
PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS
AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER,
THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT
FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS OF OTHER LENDERS TO THE EXTENT
NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE
OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE
BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT
TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF
SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE

25


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH
DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS
NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04(B) OR 2.15(D), THEN THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.16.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.12, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.14,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.12 OR 2.14, AS THE CASE MAY BE,
IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)           IF (I) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.12, (II)
THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.14,
(III) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR (IV) IN
CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR
CONSENT WITH RESPECT TO ANY OF THE PROVISIONS HEREOF AS CONTEMPLATED BY SECTION
9.02, THE CONSENT OF REQUIRED LENDERS SHALL HAVE BEEN OBTAINED BUT THE CONSENT
OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED SHALL NOT HAVE
BEEN OBTAINED, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN ANY OUTSTANDING COMPETITIVE LOANS
HELD BY IT) TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE
MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I)
THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS)
AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.14,

26


--------------------------------------------------------------------------------



SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


SECTION 2.17.  EXTENSION OF MATURITY DATE.


(A)           NOT EARLIER THAN NINETY (90) DAYS PRIOR TO, NOR LATER THAN
FORTY-FIVE (45) DAYS PRIOR TO, THE THEN STATED MATURITY DATE, THE BORROWER MAY,
UPON WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE
LENDERS), REQUEST A 364-DAY EXTENSION OF THE STATED MATURITY DATE THEN IN
EFFECT; PROVIDED THAT THE BORROWER SHALL NOT HAVE EXERCISED ITS TERM-OUT
OPTION.  WITHIN FIFTEEN (15) BUSINESS DAYS OF DELIVERY OF SUCH NOTICE, EACH
LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT WHETHER OR NOT IT CONSENTS TO SUCH
EXTENSION (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN SUCH LENDER’S SOLE AND
ABSOLUTE DISCRETION).  ANY LENDER NOT RESPONDING WITHIN THE ABOVE TIME PERIOD
SHALL BE DEEMED NOT TO HAVE CONSENTED TO SUCH EXTENSION.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE LENDERS’
RESPONSES.  IF ANY LENDER DECLINES, OR IS DEEMED TO HAVE DECLINED, TO CONSENT TO
SUCH EXTENSION, THE BORROWER MAY CAUSE ANY SUCH LENDER TO BE REPLACED AS A
LENDER IN ACCORDANCE WITH THE TERMS HEREOF.


(B)           THE STATED MATURITY DATE SHALL BE EXTENDED ONLY IF LENDERS HOLDING
AT LEAST 51% OF THE COMMITMENTS (CALCULATED PRIOR TO GIVING EFFECT TO ANY
REPLACEMENTS OF LENDERS PERMITTED HEREIN) (THE “CONSENTING LENDERS”) HAVE
CONSENTED THERETO.  IF SO EXTENDED, THE STATED MATURITY DATE, AS TO THE
CONSENTING LENDERS AND THEIR COMMITMENTS AND LOANS, SHALL BE EXTENDED TO A DATE
364 DAYS FROM THE STATED MATURITY DATE THEN IN EFFECT, EFFECTIVE AS OF THE
STATED MATURITY DATE THEN IN EFFECT (SUCH EXISTING STATED MATURITY DATE BEING
THE “EXTENSION EFFECTIVE DATE”); PROVIDED THAT EACH NON-CONSENTING LENDER SHALL
BE REQUIRED ONLY TO COMPLETE ITS COMMITMENT UP TO THE PREVIOUSLY EFFECTIVE
STATED MATURITY DATE (WITHOUT GIVING EFFECT TO SUCH EXTENSION).  ALL OBLIGATIONS
AND OTHER AMOUNTS PAYABLE HEREUNDER TO SUCH NON-CONSENTING LENDER SHALL BECOME
DUE AND PAYABLE BY THE BORROWER ON THE PREVIOUSLY EFFECTIVE STATED MATURITY DATE
(WITHOUT GIVING EFFECT TO SUCH EXTENSION) AND THE TOTAL AGGREGATE COMMITMENT
SHALL BE REDUCED BY THE TOTAL COMMITMENT OF ALL NON-CONSENTING LENDERS EXPIRING
ON SUCH PREVIOUSLY EFFECTIVE STATED MATURITY DATE (WITHOUT GIVING EFFECT TO SUCH
EXTENSION) UNLESS ONE OR MORE LENDERS (INCLUDING OTHER LENDERS) SHALL HAVE
AGREED TO ASSUME OR INCREASE A COMMITMENT HEREUNDER.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY CONFIRM TO THE LENDERS SUCH EXTENSION AND THE EXTENSION EFFECTIVE
DATE.  AS A CONDITION PRECEDENT TO SUCH EXTENSION, THE BORROWER SHALL (I)
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF THE BORROWER DATED AS OF
THE EXTENSION EFFECTIVE DATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING THAT (X) BEFORE AND AFTER GIVING EFFECT TO SUCH EXTENSION, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE EXTENSION EFFECTIVE DATE, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND
EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.14, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3.04 SHALL BE DEEMED TO REFER TO THE MOST RECENT
FINANCIAL STATEMENTS FURNISHED PURSUANT TO SECTION 5.01 AND (B) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AND (Y) NO MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS FURNISHED PURSUANT TO SECTION
5.01 AND (II) HAVE PAID THE FEE SPECIFIED IN SECTION 2.09(C) TO THE
ADMINISTRATIVE AGENT.

27


--------------------------------------------------------------------------------



SECTION 2.18.  TERM-OUT OPTION.


(A)           PROVIDED NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER MAY, UPON PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT SENT NOT EARLIER THAN FORTY-FIVE (45) DAYS PRIOR TO, NOR LATER THAN
FIFTEEN (15) DAYS PRIOR TO, THE STATED MATURITY DATE, ELECT TO HAVE THE
PRINCIPAL BALANCE OF THE LOANS OUTSTANDING ON THE STATED MATURITY DATE REMAIN
OUTSTANDING FROM THE STATED MATURITY DATE TO THE TERM LOAN MATURITY DATE AS
NON-REVOLVING TERM LOANS (THE “TERM-OUT OPTION”).  AS A CONDITION PRECEDENT TO
THE TERM-OUT OPTION, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF THE BORROWER CERTIFYING THAT (I) BEFORE AND AFTER GIVING EFFECT
TO SUCH EXTENSION, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
III ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE
DATE OF SUCH TERM-OUT OPTION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE
AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.18, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.04 SHALL
BE DEEMED TO REFER TO THE MOST RECENT FINANCIAL STATEMENTS FURNISHED PURSUANT TO
SECTION 5.01 AND (B) NO DEFAULT OR EVENT OF DEFAULT EXISTS AND (II) NO MATERIAL
ADVERSE EFFECT HAS OCCURRED SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS FURNISHED PURSUANT TO SECTION 5.01.


(B)           DURING THE PERIOD OF SUCH TERM LOANS, THE BORROWER MAY REPAY IN
WHOLE OR IN PART BUT NOT REBORROW THE OUTSTANDING TERM LOANS AS PROVIDED IN
SECTION 2.08 (BUT MAY CONTINUE THE OUTSTANDING PRINCIPAL BALANCE OF MATURING
LOANS PURSUANT TO SECTION 2.02) AND THE PROVISIONS OF THIS AGREEMENT RELATING TO
THE REVOLVING LOANS SHALL APPLY MUTATIS MUTANDIS TO THE TERM LOANS.


ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE BORROWER AND ITS SUBSIDIARIES
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN THE
BORROWER’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.

28


--------------------------------------------------------------------------------



SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE ANY APPLICABLE
LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY
PAYMENT TO BE MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND (D) WILL NOT
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


(A)           THE BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS AUDITED
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND
CASH FLOWS AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, REPORTED ON BY
ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS.  SUCH FINANCIAL STATEMENTS
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP.  EXCEPT AS REFERRED
TO OR REFLECTED OR PROVIDED IN SUCH BALANCE SHEETS (OR THE RELATED FOOTNOTES) AS
AT DECEMBER 31, 2006, IN THE BORROWER’S REPORT ON FORM 10-K FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2006, NONE OF THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ON
THE EFFECTIVE DATE ANY MATERIAL CONTINGENT LIABILITIES, LIABILITIES FOR TAXES,
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES
FROM ANY UNFAVORABLE COMMITMENTS THAT ARE REQUIRED TO BE DISCLOSED BY GAAP OR IN
SUCH REPORTS ON FORM 10-K.


(B)           SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, ASSETS, OPERATIONS, PROSPECTS OR CONDITION, FINANCIAL OR
OTHERWISE, OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


SECTION 3.05.  PROPERTIES.


(A)           EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL PROPERTY MATERIAL TO ITS
BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES.


(B)           EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.


(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE

29


--------------------------------------------------------------------------------



POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR (II) THAT INVOLVE
THIS AGREEMENT OR THE TRANSACTIONS.


(B)           EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY
OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.


(C)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE BORROWER AND
ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


SECTION 3.09.  TAXES.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS TIMELY
FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY
IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THAT THE FAILURE
TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $5,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.

30


--------------------------------------------------------------------------------



SECTION 3.11.  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER TO
THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF
THIS AGREEMENT OR DELIVERED HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT,
WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME.


SECTION 3.12.  SOLVENCY.  THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES HAVE
CAPITAL SUFFICIENT TO CARRY ON THEIR BUSINESS AND TRANSACTIONS AND ALL BUSINESS
AND TRANSACTIONS IN WHICH THEY ARE ABOUT TO ENGAGE AND ARE NOW SOLVENT AND ABLE
TO PAY THEIR RESPECTIVE INDEBTEDNESS AS SUCH INDEBTEDNESS MATURE, AND THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES NOW OWN PROPERTY AND ASSETS HAVING A
VALUE, BOTH AT FAIR VALUATION AND AT PRESENT FAIR SALABLE VALUE, GREATER THAN
THE AMOUNT REQUIRED TO PAY THEIR EXISTING INDEBTEDNESS.


SECTION 3.13.  SUBSIDIARIES.  SET FORTH IN SCHEDULE 3.13 IS A COMPLETE AND
CORRECT LIST OF ALL OF THE SUBSIDIARIES OF THE BORROWER AS OF THE DATE HEREOF,
TOGETHER WITH, FOR EACH SUCH SUBSIDIARY, (A) THE JURISDICTION OF ORGANIZATION OF
SUCH SUBSIDIARY, (B) EACH PERSON HOLDING EQUITY INTERESTS OF SUCH SUBSIDIARY AND
(C) THE NATURE OF THE EQUITY INTERESTS HELD BY EACH SUCH PERSON AND THE
PERCENTAGE OF OWNERSHIP OF SUCH SUBSIDIARY REPRESENTED BY SUCH EQUITY INTERESTS.
EXCEPT AS DISCLOSED IN SCHEDULE 3.13, AS OF THE DATE HEREOF, (I) EACH OF THE
BORROWER AND ITS SUBSIDIARIES OWNS, FREE AND CLEAR OF LIENS (OTHER THAN LIENS
PERMITTED IN SECTION 6.02(B)), AND HAS THE UNENCUMBERED RIGHT TO VOTE, ALL
OUTSTANDING EQUITY INTERESTS IN EACH PERSON SHOWN TO BE HELD BY IT IN SCHEDULE
3.13, (II) ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUCH PERSON
ORGANIZED AS A CORPORATION IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND
(III) THERE ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, COMMITMENTS,
PREEMPTIVE RIGHTS OR AGREEMENTS OF ANY KIND (INCLUDING ANY SHAREHOLDERS’ OR
VOTING TRUST AGREEMENTS) FOR THE ISSUANCE, SALE, REGISTRATION OR VOTING OF, OR
SECURITIES CONVERTIBLE INTO, ANY ADDITIONAL SHARES OF CAPITAL STOCK OF ANY CLASS
OF, OR PARTNERSHIP OR OTHER OWNERSHIP INTERESTS OF ANY TYPE IN, ANY SUBSIDIARY.


SECTION 3.14.  REIT QUALIFICATION.  THE BORROWER HAS ELECTED TO BE TAXED AS A
“REAL ESTATE INVESTMENT TRUST” UNDER THE CODE.  THE BORROWER HAS QUALIFIED AS A
“REAL ESTATE INVESTMENT TRUST” UNDER THE CODE FOR ITS TAXABLE YEAR ENDED
DECEMBER 31, 2005.  THE BORROWER’S PRESENT AND CONTEMPLATED OPERATIONS, ASSETS
AND INCOME WILL ENABLE THE BORROWER TO MEET THE REQUIREMENTS FOR QUALIFICATION
AND TAXATION AS A “REAL ESTATE INVESTMENT TRUST” UNDER THE CODE.


SECTION 3.15.  USE OF PROCEEDS; MARGIN REGULATIONS.  THE PROCEEDS OF THE LOANS
ARE TO BE USED SOLELY FOR GENERAL CORPORATE PURPOSES AND FOR GENERAL WORKING
CAPITAL NEEDS NOT IN CONTRAVENTION OF ARTICLE VI.  NOT MORE THAN 25% OF THE
ASSETS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS CONSISTS OF
ANY MARGIN STOCK, AND NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED TO BUY OR
CARRY ANY MARGIN STOCK IN VIOLATION OF REGULATION U.  NEITHER

31


--------------------------------------------------------------------------------



THE BORROWER NOR ANY SUBSIDIARY IS GENERALLY ENGAGED IN THE BUSINESS OF BUYING
OR SELLING MARGIN STOCK OR EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK.


SECTION 3.16.  INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT
AFFILIATES OF THE BORROWERS, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
IN LOCALITIES WHERE THE BORROWER OR ITS APPLICABLE SUBSIDIARY OPERATES.


SECTION 3.17.  LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES PENDING OR,
TO THE KNOWLEDGE OF THE BORROWER, THREATENED; (B) HOURS WORKED BY AND PAYMENT
MADE TO EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAVE NOT BEEN IN
VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE LAW DEALING
WITH SUCH MATTERS; AND (C) THERE ARE NO COMPLAINTS OR CHARGES AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED TO BE FILED WITH ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
BASED ON, ARISING OUT OF, IN CONNECTION WITH, OR OTHERWISE RELATING TO THE
EMPLOYMENT OR TERMINATION OF EMPLOYMENT BY THE BORROWER OF ANY INDIVIDUAL WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.18.  BROKERS’ FEES.  NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS ANY
OBLIGATION TO ANY PERSON IN RESPECT OF ANY FINDER’S, BROKER’S, INVESTMENT
BANKING OR OTHER SIMILAR FEE IN CONNECTION WITH THE TRANSACTIONS.


SECTION 3.19.  RANKING.  THE INDEBTEDNESS OF THE BORROWER HEREUNDER AND ALL OF
THE OBLIGATIONS HEREUNDER CONSTITUTE SENIOR, UNCONDITIONAL AND UNSUBORDINATED
INDEBTEDNESS OF THE BORROWER AND RANK AT LEAST PARI PASSU IN PRIORITY OF PAYMENT
WITH ALL OTHER PRESENT AND FUTURE UNSECURED AND UNSUBORDINATED OBLIGATIONS OF
THE BORROWER.


ARTICLE IV

CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS
HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.02):

(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF  EACH OF BINGHAM MCCUTCHEN LLP AND PAUL, HASTINGS, JANOFSKY &
WALKER LLP, EACH AS COUNSEL FOR THE BORROWER, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND COVERING SUCH OTHER MATTERS
RELATING TO THE BORROWER, THIS AGREEMENT OR ANY

32


--------------------------------------------------------------------------------


TRANSACTION AS THE REQUIRED LENDERS SHALL REASONABLY REQUEST.  THE BORROWER
HEREBY REQUESTS SUCH COUNSELS TO DELIVER SUCH OPINIONS.

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.

(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER AND UNDER THE MANDATE LETTER.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on March 22, 2007 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:

(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING
(OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN
MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).

(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

33


--------------------------------------------------------------------------------



SECTION 5.01.  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:

(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, THE AUDITED CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS
OF THE BORROWER (TO THE EXTENT NOT PUBLICLY AVAILABLE) AS OF THE END OF AND FOR
EACH FISCAL YEAR OF THE BORROWER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY ERNST & YOUNG LLP
OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT
A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED;

(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH FISCAL QUARTER, THE CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, CHANGES IN SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE
BORROWER (TO THE EXTENT NOT PUBLICLY AVAILABLE) AS OF THE END OF AND FOR EACH OF
THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF BORROWER AND THE THEN
ELAPSED PORTION OF EACH SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER AS PRESENTING FAIRLY IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTIONS 6.01, 6.05 AND 6.08, (III) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY
SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND (IV) CERTIFYING ANY RECONCILIATION
OF THE BORROWER’S GAAP LIABILITIES WITH ITS TOTAL INDEBTEDNESS DETAILING THE
EXCLUSIONS, TOGETHER WITH A NARRATIVE DESCRIPTION OF THE RATIONALE FOR TREATING
SUCH ITEMS AS EXCLUDED LIABILITIES, TO THE EXTENT ANY EXCLUDED LIABILITIES
CONSTITUTE A DIFFERENCE BETWEEN THE BORROWER’S LIABILITIES ACCORDING TO GAAP AND
THE BORROWER’S TOTAL INDEBTEDNESS USED TO CALCULATE THE RATIO OF TOTAL
INDEBTEDNESS TO CONSOLIDATED TANGIBLE NET WORTH;

(D)           TO THE EXTENT NOT PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND
OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR ANY
SUBSIDIARY WITH THE SEC OR THE NYSE, ANY OTHER NATIONAL SECURITIES EXCHANGE, ANY
COMMODITIES

34


--------------------------------------------------------------------------------


EXCHANGE OR ANY SELF-REGULATORY ORGANIZATION, OR DISTRIBUTED BY THE BORROWER TO
ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND

(E)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
THAT IS REGULARLY PREPARED BY THE BORROWER REGARDING THE OPERATIONS, BUSINESS
AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST.


SECTION 5.02.   NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:

(A)           THE OCCURRENCE OF ANY DEFAULT;

(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(C)           (I) ANY FAILURE TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) ANY ENVIRONMENTAL LIABILITY, (III) A NOTICE OF ANY CLAIM
WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWLEDGE OF ANY BASIS FOR
ANY ENVIRONMENTAL LIABILITY, IN EACH CASE, THAT, INDIVIDUALLY, OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(D)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$5,000,000; AND

(E)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF
ITS BUSINESS; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03.


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO

35


--------------------------------------------------------------------------------



IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS
AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS
AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS
REASONABLY REQUESTED.


SECTION 5.07.  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED SOLELY
FOR GENERAL CORPORATE PURPOSES AND GENERAL WORKING CAPITAL NEEDS OF THE BORROWER
NOT IN CONTRAVENTION OF ARTICLE VI.  NOT MORE THAN 25% OF THE ASSETS OF THE
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL CONSIST OF ANY MARGIN
STOCK, AND NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED TO BUY OR CARRY ANY
MARGIN STOCK IN VIOLATION OF REGULATION U.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY WILL BE ENGAGED IN THE BUSINESS OF BUYING OR SELLING MARGIN STOCK OR
EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


SECTION 5.09.  REIT STATUS.  THE COMPANY SHALL TIMELY ELECT THAT THE COMPANY BE
TREATED AS A “REAL ESTATE INVESTMENT TRUST”, AND TO MAINTAIN IN EFFECT THE
COMPANY’S STATUS AS A “REAL ESTATE INVESTMENT TRUST” UNDER THE CODE FOLLOWING
SUCH ELECTION.


SECTION 5.10.  NYSE STATUS.  THE COMPANY SHALL MAINTAIN THE LISTING OF ITS
“CLASS A COMMON STOCK”, PAR VALUE $0.01 PER SHARE, ON THE NYSE OR ANOTHER
NATIONALLY—RECOGNIZED STOCK EXCHANGE.


SECTION 5.11.  RANKING.  THE INDEBTEDNESS OF THE BORROWER HEREUNDER AND ALL OF
THE OBLIGATIONS HEREUNDER WILL AT ALL TIMES (I) CONSTITUTE SENIOR, UNCONDITIONAL
AND UNSUBORDINATED INDEBTEDNESS OF THE BORROWER AND (II) RANK AT LEAST PARI
PASSU IN PRIORITY OF PAYMENT WITH ALL OTHER PRESENT AND FUTURE UNSECURED AND
UNSUBORDINATED OBLIGATIONS OF THE BORROWER.

36


--------------------------------------------------------------------------------



ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:


SECTION 6.01.  INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS OTHER
THAN (I) UNSECURED RECOURSE INDEBTEDNESS THAT IS PARI PASSU WITH THE LOAN UPON
PRIOR WRITTEN NOTICE TO THE LENDERS, (II) NON-RECOURSE INDEBTEDNESS,
(III) RECOURSE INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES IN RESPECT OF,
AND ANY OBLIGATIONS OR LIABILITIES OF THE BORROWER OR ITS SUBSIDIARIES, AS THE
CASE MAY BE, ARISING FROM, REPURCHASE TRANSACTIONS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES, AS APPLICABLE), AND
(IV) UNSECURED SUBORDINATED INDEBTEDNESS UPON PRIOR WRITTEN NOTICE TO THE
LENDERS.


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


(A)           PERMITTED ENCUMBRANCES;


(B)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED
THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; AND


(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY THAT SECURES INDEBTEDNESS PERMITTED BY SECTION 6.01(II) AND (III) OF
THIS AGREEMENT.


SECTION 6.03.  MERGERS, CONSOLIDATIONS, SALES OF ASSETS, ETC.


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH OR INTO ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE
OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES, TAKEN
AS A WHOLE (WHETHER NOW OWNED OR HEREAFTER ACQUIRED); PROVIDED THAT, IF AT THE
TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, (1) ANY PERSON MAY MERGE INTO THE BORROWER IN A
TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING ENTITY, (2) ANY PERSON MAY
MERGE INTO ANY SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A
SUBSIDIARY, (3) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF
ITS ASSETS TO THE BORROWER OR TO ANOTHER SUBSIDIARY, AND (4) ANY SUBSIDIARY MAY
LIQUIDATE OR DISSOLVE IF THE BORROWER (X) DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND DOES NOT
MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF LENDERS HEREUNDER AND (Y)
FURNISHES PRIOR WRITTEN NOTICE TO THE LENDERS; PROVIDED, FURTHER, THAT IF AT THE
TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE BORROWER MAY MERGE WITH AND INTO ANY PERSON IN A

37


--------------------------------------------------------------------------------



TRANSACTION IN WHICH SUCH PERSON IS THE SURVIVING ENTITY IF (I) SUCH SURVIVING
ENTITY COMPLIES WITH CERTAIN APPLICABLE CREDIT REQUIREMENTS TO BE DETERMINED IN
THE LENDERS’ SOLE DISCRETION, (II) SUCH SURVIVING ENTITY EXPRESSLY ASSUMES TO
THE SATISFACTION OF THE LENDERS THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE
OF ALL TERMS, CONDITIONS, COVENANTS, AGREEMENTS AND OBLIGATIONS OF THIS
AGREEMENT AND THE MANDATE LETTER, (III) THE BORROWER HAS OBTAINED THE PRIOR
WRITTEN APPROVAL OF THE LENDERS.


(B)           THE BORROWER AND THE SUBSIDIARIES SHALL CONTINUE IN THE PRIMARY
LINE OF BUSINESS OF OWNING AND MANAGING LOAN ASSETS AND OTHER DEBT INVESTMENTS
AND BUSINESSES REASONABLY RELATED THERETO.


SECTION 6.04.  RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT (A) THE BORROWER MAY DECLARE AND
PAY DIVIDENDS WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL
SHARES OF ITS CAPITAL STOCK, (B) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS AND
DISTRIBUTIONS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (C) THE BORROWER
MAY DECLARE AND PAY CASH DIVIDENDS AND DISTRIBUTIONS IN SUCH AMOUNTS (BUT NOT
MORE THAN SUCH AMOUNTS) AND AT SUCH TIMES AS SHALL BE NECESSARY TO MEET THE
REQUIREMENTS FOR QUALIFICATION AND TAXATION AS A “REAL ESTATE INVESTMENT TRUST”
UNDER THE CODE AND (D) SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER MAY DECLARE AND PAY CASH
DIVIDENDS DURING ANY CALENDAR YEAR IN AN AGGREGATE AMOUNT NOT AT ANY TIME
EXCEEDING 110% OF THE BORROWER’S ADJUSTED EARNINGS FOR SUCH YEAR AND (E) THE
BORROWER MAY MAKE RESTRICTED PAYMENTS (MADE SOLELY IN THE FORM OF ITS COMMON
STOCK) TO EMPLOYEES IN CONNECTION WITH ITS STOCK OPTION AND SIMILAR PLANS.  FOR
PURPOSES OF THIS AGREEMENT, “ADJUSTED EARNINGS” SHALL MEAN, FOR ANY PERIOD, NET
INCOME (AS REFLECTED ON THE BORROWER’S CONSOLIDATED FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP) ALLOCABLE TO HOLDERS OF COMMON STOCK OF THE BORROWER PLUS
DEPRECIATION, DEPLETION, AMORTIZATION, LOSSES FROM DISCONTINUED OPERATIONS AND
EXTRAORDINARY LOSSES, LESS GAIN FROM DISCONTINUED OPERATIONS AND EXTRAORDINARY
GAINS, IN EACH CASE ALLOCABLE TO HOLDERS OF COMMON STOCK OF THE BORROWER.


SECTION 6.05.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B)
TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS WHOLLY OWNED SUBSIDIARIES NOT
INVOLVING ANY OTHER AFFILIATE AND (C) ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.04.


SECTION 6.06.  RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO
(I) RESTRICTIONS AND CONDITIONS IMPOSED

38


--------------------------------------------------------------------------------



BY LAW OR BY THIS AGREEMENT, (II) RESTRICTIONS AND CONDITIONS EXISTING ON THE
DATE HEREOF IDENTIFIED ON SCHEDULE 6.06 (BUT SHALL APPLY TO ANY EXTENSION OR
RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED
IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED
SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD
AND SUCH SALE IS PERMITTED HEREUNDER, (IV) (IN THE CASE OF CLAUSE (A) ABOVE)
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND CUSTOMARY
PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF AND
(V) RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO NON-RECOURSE
INDEBTEDNESS PERMITTED BY THIS AGREEMENT.


SECTION 6.07.  ORGANIZATIONAL DOCUMENTS.  THE BORROWER SHALL NOT AMEND, MODIFY
OR CHANGE ITS ORGANIZATIONAL DOCUMENTS IN A MANNER ADVERSE TO THE LENDERS.


SECTION 6.08.  FINANCIAL COVENANTS.  THE BORROWER WILL NOT PERMIT (A) AT ANY
TIME CONSOLIDATED TANGIBLE NET WORTH TO BE LESS THAN THE SUM OF (I) $375,000,000
AND (II) 85% OF THE NET PROCEEDS RECEIVED AFTER THE EFFECTIVE DATE, (B) AT THE
END OF ANY FISCAL QUARTER, THE RATIO OF TOTAL INDEBTEDNESS TO CONSOLIDATED
TANGIBLE NET WORTH TO EXCEED 10.00:1.00, (C) AT THE END OF ANY FISCAL QUARTER,
THE RATIO OF TOTAL RECOURSE INDEBTEDNESS TO CONSOLIDATED TANGIBLE NET WORTH TO
EXCEED 3.75:1.00 AND (D) AT THE END OF ANY FISCAL QUARTER, THE RATIO OF EBITDA
TO FIXED CHARGES TO BE LESS THAN 1.20:1.00 FOR THE PRECEDING FOUR QUARTERS THEN
ENDING.


ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(I)            THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT
A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

(A)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5)
DAYS;

(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;

(C)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN (X) SECTION 5.01(A) THROUGH (C) (FOR WHICH
SUCH FAILURE SHALL

39


--------------------------------------------------------------------------------


CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS DAYS), (Y) SECTION 5.02,
5.03 (WITH RESPECT TO THE BORROWER’S EXISTENCE) OR 5.08 OR (Z) ARTICLE VI;

(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (C) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE
ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST
OF ANY LENDER);

(E)           THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
RECOURSE INDEBTEDNESS OF THE BORROWER IN AGGREGATE PRINCIPAL AMOUNT EXCEEDING
$15,000,000 (SUCH INDEBTEDNESS REFERRED TO HEREIN AS THE “MATERIAL RECOURSE
INDEBTEDNESS”) (OTHER THAN THE LOANS), WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE;

(F)            ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
RECOURSE INDEBTEDNESS (OTHER THAN THE LOANS) BECOMING DUE PRIOR TO ITS SCHEDULED
MATURITY OR THAT ENABLES OR PERMITS (AFTER THE EXPIRATION OF ALL GRACE OR CURE
PERIODS) THE HOLDER OR HOLDERS OF ANY MATERIAL RECOURSE INDEBTEDNESS (OTHER THAN
THE LOANS) OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL
RECOURSE INDEBTEDNESS (OTHER THAN THE LOANS) TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (F) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;

(G)           ANY MATERIAL SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY INDEBTEDNESS
OF SUCH PERSON (SUCH INDEBTEDNESS REFERRED TO HEREIN AS THE “MATERIAL SUBSIDIARY
INDEBTEDNESS”), WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;

(H)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
SUBSIDIARY INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT
ENABLES OR PERMITS (AFTER THE EXPIRATION OF ALL GRACE OR CURE PERIODS) THE
HOLDER OR HOLDERS OF ANY MATERIAL SUBSIDIARY INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL SUBSIDIARY INDEBTEDNESS TO
BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE
THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (H) SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

(I)            AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF (X) THE BORROWER OR (Y) ANY ONE OR MORE SUBSIDIARY OR AFFILIATE OF
THE BORROWER TO WHICH THE CONSOLIDATED TANGIBLE NET WORTH ATTRIBUTABLE TO SUCH
ONE OR MORE SUBSIDIARY OR AFFILIATE, INDIVIDUALLY, IS $15,000,000 OR MORE, OR,
IN THE AGGREGATE, IS $50,000,000 OR MORE (EACH SUCH SUBSIDIARY, A “MATERIAL
SUBSIDIARY”), OR ANY OF ITS RESPECTIVE DEBTS, OR OF A SUBSTANTIAL PART OF ITS
RESPECTIVE ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT

40


--------------------------------------------------------------------------------


OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR A MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS
ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR THIRTY (30) DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY
OF THE FOREGOING SHALL BE ENTERED;

(J)            THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (J) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY MATERIAL SUBSIDIARY OR
FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

(K)           THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL BECOME UNABLE, ADMIT
IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

(L)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $15,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR
TO ATTACH OR LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE
ANY SUCH JUDGMENT;

(M)          AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER
AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $5,000,000; OR

(N)           A CHANGE IN CONTROL SHALL OCCUR;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding,

41


--------------------------------------------------------------------------------


together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

42


--------------------------------------------------------------------------------


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with the Borrower), on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

43


--------------------------------------------------------------------------------



ARTICLE IX

MISCELLANEOUS


SECTION 9.01.  NOTICES.


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO PARAGRAPH (B) BELOW), ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

(I)            IF TO THE BORROWER, TO IT AT CAPITAL TRUST, INC., 410 PARK
AVENUE, 14TH FLOOR, NEW YORK, NY 10022, ATTENTION OF DOUGLAS N. ARMER (TELECOPY
NO. (212) 655-0044), WITH A COPY TO CAPITAL TRUST, INC., 410 PARK AVENUE, 14TH
FLOOR, NEW YORK, NY 10022, ATTENTION OF GEOFFREY G. JERVIS (TELECOPY NO. (212)
655-0044);

(II)           IF TO THE ADMINISTRATIVE AGENT, TO WESTLB AG, NEW YORK BRANCH,
1211 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036, ATTENTION OF LILLIAN TUNG
LUM (TELECOPY NO. (212) 789-0010), WITH A COPY TO WESTLB AG, NEW YORK BRANCH,
1211 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036, ATTENTION OF ANDREA
BAILEY (TELECOPY NO. (212) 302-7946);

(III)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


SECTION 9.02.  WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
CONSENT TO ANY DEPARTURE BY

44


--------------------------------------------------------------------------------



THE BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT AT THE TIME.


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE OR REDUCE (OTHER THAN A RATABLE DECREASE) THE
COMMITMENT OF ANY LENDER OR SUBJECT ANY LENDER TO ANY ADDITIONAL OBLIGATION
HEREUNDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN OR REDUCE THE RATE OF INTEREST THEREON (OTHER THAN THE RATE
OF INTEREST SET FORTH IN SECTION 2.10(C)), OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (III), EXCEPT AS PERMITTED IN
SECTION 2.17 AND SECTION 2.18, POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOAN, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE
HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, (IV) CHANGE SECTION 2.15(B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, OR (V) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH (X) THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AND THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND (Y) ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF (WHETHER OR NOT
THE TRANSACTIONS OR ANY TRANSACTIONS CONTEMPLATED THEREBY SHALL BE CONSUMMATED),
PROVIDED THAT THE FEES PAYABLE TO THE COUNSEL FOR THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SUBCLAUSE (I) SHALL NOT EXCEED THE AMOUNT SPECIFIED IN THE
MANDATE LETTER AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH
THE LOANS MADE, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING  ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS.


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS,

45


--------------------------------------------------------------------------------



DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS, (II) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY
TRANSACTION OR ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
TEN (10) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH
THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS (TO THE EXTENT
PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.

46


--------------------------------------------------------------------------------



(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN
CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER
ASSIGNEE;

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN
ASSIGNEE THAT IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT
TO SUCH ASSIGNMENT; AND

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY TYPE, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO
SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500; AND

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Eligible Assignee” have the following respective meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Eligible Assignee” means any of (a) any Lender or Affiliate thereof, (b) a
commercial bank having total assets in excess of $5,000,000,000, (c) the central
bank of any

47


--------------------------------------------------------------------------------


country which is a member of the Organization for Economic Cooperation and
Development and (d) a finance company or other financial institution, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $500,000,000, reasonably acceptable to the Administrative
Agent.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE ELIGIBLE ASSIGNEES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION

48


--------------------------------------------------------------------------------



SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION
9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.12, 2.13 AND 2.14 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.15(C) AS THOUGH IT WERE A
LENDER.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.12 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.14(e) as though it were a Lender.


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS  DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY
LOANS, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS
BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY
AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND
UNPAID AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTIONS 2.12, 2.13, 2.14 AND 9.03 AND ARTICLE VIII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT

49


--------------------------------------------------------------------------------



MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN
SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE
IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER

50


--------------------------------------------------------------------------------



HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE
IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED
BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT
OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS
SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)  ANY ACTUAL OR PROSPECTIVE
COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO
THE BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO
THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A
RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE BORROWER.  FOR PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER;
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE
DATE HEREOF, SUCH

51


--------------------------------------------------------------------------------



INFORMATION SHALL BE DEEMED CONFIDENTIAL UNLESS IDENTIFIED AT THE TIME OF
DELIVERY AS NOT CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “PATRIOT ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.

52


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

CAPITAL TRUST, INC.

 

 

 

 

 

By

/s/ Geoffrey G. Jervis

 

 

 

Name:

Geoffrey G. Jervis

 

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------


 

WESTLB AG, NEW YORK BRANCH,

 

as a Lender and the Administrative Agent

 

 

 

 

 

By

/s/ Lillian Tung Lum

 

 

 

Name:  Lillian Tung Lum

 

 

Title:  Executive Director

 

 

 

 

 

 

 

 

 

By

/s/ Pui Chow

 

 

 

Name: Pui Chow

 

 

Title: Director

 


--------------------------------------------------------------------------------


EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

4.

 

Administrative Agent:

 

                                             , as the administrative agent under
the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

[The [amount] Credit Agreement dated as of                  among [name of
Borrower(s)], the Lenders parties thereto, [name of Administrative Agent], as
Administrative Agent, and the other

 


--------------------------------------------------------------------------------


 

 

 

 

agents parties thereto]

 


--------------------------------------------------------------------------------


6.             Assigned Interest:

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(1)

 

$

 

$

 

 

%

$

 

$

 

 

%

$

 

$

 

 

%

 

Effective Date:                          , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.


--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

 

 Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Consented to:

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Credit
Agreement.

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


--------------------------------------------------------------------------------


3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

2


--------------------------------------------------------------------------------